Citation Nr: 1450036	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a compensable initial rating for intermittent exotropia of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active military service from January 1974 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  Although the RO considered the Veteran's July 2010 statement to be a claim for an increased rating, which it denied in October 2010, the Board finds that the July 2010 statement is more appropriately considered as a notice of disagreement to the August 2009 rating decision; thus, the rating decision on appeal is the August 2009 decision.  

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's right eye disability is evaluated under Diagnostic Code (DC) 6090 (diplopia).  The Note to DC 6090 provides that diplopia that is occasional or that is correctable with spectacles is evaluated as 0 percent disabling effective from November 2004.  

A May 2005 record from Dr. R. Stoermann reflects that the Veteran's current right eye symptoms include a "laziness and weakness of the eye and difficulty focusing on fast moving objects such as assembly line items".  The report further reflects that the Veteran works currently as a forklift operator and "usually performs his tasks without problems."  June 2005 correspondence from Dr. L. Whitelock (QTC, Griffey and Whitelock Eye Specialists) reflects that the Veteran did not note diplopia, but did have difficulty in focusing to read and has to wear reading glasses; he was diagnosed with intermittent exotropia.  At a July 2007 Board hearing on the issue of entitlement to service connection, the Veteran did not testify as to any diplopia, but noted that he gets blurred vision and occasional dizziness  for "a moment" or "just a short spell". 

The Veteran has consistently stated at VA examinations that his diplopia is only occasional.  At the March 2009 VA examination, he described it as occurring when he is "very tired, but this is rare."  At the September 2010 VA examination, he described his diplopia as occurring occasionally and having it only when he is very tired or when he first awakens.  The Veteran did not have diplopia occurring at the time of either the March 2009 or the September 2010 VA examinations. 

In July 2010 correspondence, the Veteran asserted that he has lost two jobs due to his right eye disability, cannot focus to drive at night; he requested a 20 or 30 percent rating.  In January 2011 correspondence, the Veteran stated that he has lost jobs, has a hard time keeping his eyes focused, and that he cannot do anything at a fast pace due to his right eye disability; he requested a 40 percent evaluation.  In March 2011 correspondence (VA Form 21-4138), the Veteran asserted that his right eye disability has caused him " a lot job wise", and requested a 100 percent disability rating.  

The Veteran testified at the September 2013 Board hearing, that he had seen a VA doctor with regard to his eye in January 2012.  (See Board hearing transcript, p. 9.)

The Veteran has also stated that he is in receipt of Social Security Administration (SSA) benefits since 2006.  

Accordingly, the case is REMANDED for the following action:


1.  Request the appellant to identify all providers/employers (VA and private) from whom he has received an eye examination and/or treatment from January 2012 to present, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider.  Attempt to obtain all identified pertinent medical records, to include including VA records from January 2012.  

2.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and the decision on the Veteran's application for SSA disability benefits, including all medical records used to make the decision.  If no SSA records are available, a formal finding of unavailability should be associated with the claims file. 

3. Schedule the Veteran for an eye examination to determine the current extent of his right eye exotropia.  If reasonably possible, the examiner should perform a diplopia visual field test.  (If not reasonably possible, the examiner should state why it is not.)  

4.  Thereafter, readjudicate the issue on appeal of entitlement to a compensable initial rating for right eye exotropia, to include whether referral on an extraschedular basis is warranted, with consideration of all additional evidence received since issuance of the Statement of the Case in April 2012.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



